Title: To James Madison from John George Jackson, 7 January 1808
From: Jackson, John George
To: Madison, James



My dear Friend,
Clarksburg Jany 7th 1808

It is now four days since Mrs. J has relapsed into the most alarming indisposition so as to excite the most serious apprehensions for her life; & unless a change takes place she can not endure her exquisite sufferings much longer.  Ah my friend what miseries am I destined to suffer  it would seem that all the wrath of offended Heaven was to be poured out upon my devoted head until every ligament that binds me to life was to be burst asunder.  I will yet hope  it is the solace of the wretched.  Yours truly

J G Jackson

